DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In paragraph [049], line 9, “will any power” should be “with any power”.  Paragraph [051], lines 3-4, it is unclear what a “BlueCube” is.  Paragraph [053], line 2, “exported with a connection” should be “exported when a connection”.  Paragraph [053], line 6, “network 108 is via a cable connected” should be “network 108 via a cable connected”.  Paragraph [053], line 10, “if sheath is retracted” should be “if the sheath is retracted”.  Paragraph [053], lines 10-11, “export power to the house is enabled” should be “power export to the house is enabled”.  Paragraph [053], line 11, “if sheath is retracted” should be “if the sheath is retracted”.  Paragraph [053], line 11, “no grid is sensed” should be “no grid power is sensed”.  Paragraph [053], lines 11-12, “do not export power” should be “power is not exported”.  Paragraph [054], line 1, “figure 3” should be “Figure 3”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both an energy measurement module and an inverter (see paragraphs [039] and [044] in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302 in Figure 3.  
The drawings are objected to because of the following informalities:  In Figure 3, in box 320, “deficity” should be “deficit”.  In Figure 5, reference characters 502, 504, and 510 do not point to anything.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claims 10, 15-16, and 26 are objected to because of the following informalities:  Claim 10, line 2, “arranged to avoid” should be “arranged to prevent”.  Claim 10, lines 2-3, “input to be delivered” should be “input from being delivered”.  Claim 15, line 2, “at meter box” should be “at a meter box”.  Claim 16 line 2, “at meter box” should be “at a meter box”.  Claim 26, line 5, “connected to, one or more batteries” should be “connected to, and one or more batteries”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “premises energy measurement module arranged to measure” and “energy analytics module arranged to receive” in claim 1; “electricity grid management module … arranged to detect” in claim 2; and “control module arranged to actively control” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Beyerle et al. (2013/00345891).
As to claim 1, Beyerle discloses an energy management system comprising:  a 
premises electricity network interface (connections to utility and solar or wind generators) (see Abstract and paragraph [0025], lines 3-6) arranged to deliver and draw energy to and from a premises (household) electricity network (see Abstract, line 7); a premises energy measurement module (utility meter) arranged to measure the amount 
	As to claim 14, the premises energy measurement module comprises a communication interface (wireless communication) arranged to exchange energy consumption data with one or more energy consuming appliances installed in the premises in order to measure the amount of energy required by the premises electricity network (see paragraph [0020], lines 1-3 and 5-8).
	As to claim 20, the system further comprises an energy delivery outlet arranged to allow for direct connection of one or more appliances (e.g. dryer, refrigerator, pool pump, washer, dishwasher) to the system (see paragraph [0023], lines 4-6; energy delivery outlets arranged to allow for direct connection of the appliances to the system are inherent because the appliances have to be plugged in to receive power).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerle in view of the US patent application publication of Kondo et al. (2001/0023703).
As to claim 3, Beyerle discloses all of the claimed features, as set forth above, 
except for the one or more DC energy sources comprise one or more photovoltaic modules located at the premises where the energy management system is installed and wired to an energy meter box at the premises.  Kondo discloses photovoltaic modules (1) located at a premises where an energy management system (1-4, 6-8) is installed and wired to an energy meter box (5) at the premises (see paragraph [0053], lines 1-10 .
Allowable Subject Matter
Claims 2, 7-11, 13, 15-17, and 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 8, 10-11, 13, and 21-27 contain allowable subject matter because none 
of the prior art of record discloses or suggests an electricity grid management module connected to the premises electricity network interface and arranged to detect whether solar energy is available on an electricity grid the premises is connected to, in combination with the remaining claimed features.
	Claim 7 contains allowable subject matter because none of the prior art of record discloses or suggests the one or more photovoltaic modules self-installed by a user and plugged in to the energy management system, in combination with the remaining claimed features.
	Claim 9 contains allowable subject matter because none of the prior art of record discloses or suggests the system further comprising a data network interface arranged 
	Claim 15 contains allowable subject matter because none of the prior art of record discloses or suggests a current sensing element is arranged at each appliance’s power point or circuit at a meter box and the energy measurement module is arranged to communicate with the one or more current sensing elements, in combination with the remaining claimed features.
	Claims 16-17 and 19 contain allowable subject matter because none of the prior art of record discloses or suggests a current sensing contactor switch arranged at each appliance’s power point or circuit at a meter box, in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL KAPLAN/Primary Examiner, Art Unit 2836